FILED
                           NOT FOR PUBLICATION                                AUG 21 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DERWIN LONGMIRE,                                 No. 11-17870

              Plaintiff - Appellant,             D.C. No. 3:10-cv-01465-JSW

  v.
                                                 MEMORANDUM*
CITY OF OAKLAND; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                     Argued and Submitted October 10, 2013
                           San Francisco, California
                     Submission Vacated December 20, 2013
                         Resubmitted August 14, 2014

Before: HAWKINS, N.R. SMITH, and NGUYEN, Circuit Judges.

       Plaintiff Derwin Longmire appeals from the district court’s order dismissing

his Fourteenth Amendment claim and the court’s subsequent order granting

summary judgment in favor of Defendants on his Fourth Amendment and First



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Amendment claims. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

affirm.

      1.     The parties have stipulated that Longmire’s Fourteenth Amendment

equal protection claim for “perceived as” religious discrimination is moot based on

the adjudication on the merits of a related state law claim. See Longmire v. City of

Oakland, No. A137344, Slip op. (Cal. Ct. App. Jul. 28, 2014).

      2.     Longmire did not have a reasonable expectation of privacy in the

information that Defendants allegedly disclosed to the press. “Fourth Amendment

rights are implicated only if the conduct of the [defendants] infringed ‘an

expectation of privacy that society is prepared to consider reasonable.’” O’Connor

v. Ortega, 480 U.S. 709, 715 (1987) (citation omitted). The information that

Defendants allegedly disclosed was not highly personal and instead related only to

Longmire’s work (and alleged misconduct) as a police officer. See, e.g., Engquist

v. Or. Dep’t. of Agric., 553 U.S. 591, 599 (2008) (“[The] government has

significantly greater leeway in its dealings with citizen employees than it does

when it brings its sovereign power to bear on citizens at large.”); Lissner v. U.S.

Customs Serv., 241 F.3d 1220, 1223 (9th Cir. 2001) (noting that “by becoming

public officials, [police officers’] privacy interests are somewhat reduced”).




                                          2
      3.     With respect to his First Amendment claim, Longmire did not

“sp[eak] on a matter of public concern.” See Dahlia v. Rodriguez, 735 F.3d 1060,

1067 (9th Cir. 2013) (en banc) (citation omitted). Longmire’s “Pre-Disciplinary

Response” letter alleged that Defendants’ internal affairs investigation violated his

procedural due process rights. The “essential question is whether the speech

addressed matters of ‘public’ as opposed to ‘personal’ interest.” Desrochers v.

City of San Bernardino, 572 F.3d 703, 709 (9th Cir. 2009) (citation omitted).

“Speech by public employees may be characterized as not of ‘public concern’

when it is clear that such speech deals with individual personnel disputes and

grievances and that the information would be of no relevance to the public’s

evaluation of the performance of governmental agencies.” Allen v. Scribner, 812

F.2d 426, 431 (9th Cir. 1987).1

      AFFIRMED.




      1
        Longmire’s Motion to Supplement the Record is DENIED. See United
States v. W.R. Grace, 504 F.3d 745, 766 (9th Cir. 2007) (“In general, we consider
only the record that was before the district court.”). Practically speaking,
comparable facts already are in the record.

                                          3